238 S.W.3d 204 (2007)
David DUVALL, Appellant,
v.
Jeremiah Wilson NIXON, Missouri Attorney General, Respondent.
No. WD 67156.
Missouri Court of Appeals, Western District.
October 2, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
David Duvall, Appellant Pro Se, Columbia, MO.
David J. Hansen, Esq., Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.

ORDER
PER CURIAM.
Appellant filed a complaint alleging improprieties in the operation of the Attorney General's office. It was dismissed for lack of standing to sue as a taxpayer. Affirmed. Rule 84.16(b).